445 F.2d 1398
UNITED STATES of America, Appellee,v.Gregory John WARD, Appellant.
No. 26667.
United States Court of Appeals, Ninth Circuit.
Aug. 18, 1971.

Frank H. Retman (argued), of MacDonald, Hoague & Bayless, Seattle, Wash., for appellant.
Susan L. Barnes (argued), Asst. U.S. Atty., Stan Pitkin, U.S. Atty., Seattle, Wash., for appellee.
Before JERTBERG, ELY, and KILKENNY, Circuit Judges.
PER CURIAM:


1
Ward appeals his conviction for failing to submit to induction into the Armed Forces, in violation of 50 U.S.C.App. 462.  We reverse.


2
In its brief the Government admits that Ward's SSS Form 150 stated a prima facie claim for a conscientious objection (I-O) classification and that the State Selective Service Director ordered the local board to reopen Ward's classification.  See 32 C.F.R. 1625.3.  There was never a reopening, and no reasons were given for the denial of the conscientious objector claim prior to the final notice of induction.  Furthermore, we cannot see a basis in fact for denying the I-O claim that Ward presented.


3
Upon remand, the indictment will be dismissed.


4
Reversed, with directions.